Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 - 12, 17 - 26 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the best prior art found to record are Watanabe et al. (JP 2003004433 A) and Garbini Joseph L et al. (CA 1279988 C) which teach the claimed invention however fail to disclose the limitations of “wherein the sensor includes an accelerometer, and wherein measuring displacement of the test probe includes determining a root mean square (RMS) signal that is a function of a proportion of time that the test probe is in free vibration versus a proportion of time that the test probe is in contact with the multiple portions of the edge of the hole and measuring changes in acceleration of the test probe; estimating a measurement of the size of the hole based on the displacement of the test probe and reference to calibrated measurements of reference holes…” in combination with all the remaining limitations of the method for testing a size of a hole as required by the independent claim 1.  
Regarding Claim 17, the best prior art found to record are Watanabe et al. (JP 2003004433 A) and Garbini Joseph L et al. (CA 1279988 C) which teach the claimed invention however fail to disclose the limitations of “wherein the sensor includes a force sensor”, “based on outputs from the sensor, determining displacement of the test probe by determining a root mean square (RMS) signal that is a function of a proportion of time that the test probe is in free vibration versus a proportion of time that the test probe is in contact with the multiple portions of the edge of the hole and measuring changes in applied force of the test probe; estimating a measurement of the size of the hole based on the displacement of the test probe and reference to calibrated measurements of reference holes…” in combination with all the remaining limitations of the system for testing a size of a hole as required by the independent claim 17.  
Regarding Claim 21, the best prior art found to record are Watanabe et al. (JP 2003004433 A) and Garbini Joseph L et al. (CA 1279988 C) which teach the claimed invention however fail to disclose the limitations of “causing a test probe to vibrate in open air prior to insertion into the hole; measuring displacement of the test probe, by a sensor coupled to the test probe, in the open air to obtain an open air measurement; comparing the open air measurement to a stored open air measurement; based on a variation of the open air measurement as compared to the stored open air measurement being outside of a stored range, outputting a notification indicative of a problem with the test probe”, “estimating a measurement of the size of the hole based on the displacement of the test probe and reference to calibrated measurements of reference holes” in combination with all the remaining limitations of the method for testing a size of a hole as required by the independent claim 21.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 4 – 12, 17 – 26 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 05/10/2022 pp. 8 – 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861